UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 000-27565 (Check one)[ ] Form 10-K and Form 10-KSB [ ] Form 11-K [ ] Form 20-F [ X ] Form 10-Q and Form 10-QSB [ ] Form N-SAR For Period Ended:September 30, 2006 [ ] Transition Report on Form 10-K and Form 10-KSB [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q and Form 10-QSB [ ] Transition Report on Form N-SAR For Transition Period Ended: September 30, 2007 Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission hasverified any information contained herein. If the notification relates to a portion of the filing checked above, identifythe item(s) to which the notification relates: -1- PART I - REGISTRANT INFORMATION Full Name of Registrant: Abazias, Inc. Former Name if Applicable: Address of Principal Executive Office (Street and Number): 5214 SW 91st Terrace Suite A City, State and Zip Code: Gainesville, FL 32608 PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, 10-KSB, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, 10-QSB, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and [ ] (c) The accountants statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. -2- PART III - NARRATIVE State below in reasonable detail the reasons why Form 10-K, 10-KSB, 11-K, 20-F, 10-Q, 10-QSB, N-SAR, or the transition report or portion thereof could not be filed within the prescribed period. (Attach extra sheets if needed.) The Registrant's quarterly report on Form 10-QSB could not be filed within the prescribed time period due to the Registrant and its accountants requiring additional time to prepare and review the financial statements of the Registrant for the quarter endedSeptember 30, 2007. Such delay could not be eliminated by the Company without unreasonable effort and expense. In accordance with Rule 12b-25 of the Securities Exchange Act of 1934, the Company will file its Form 10-QSB no later than the fifth calendar day following the prescribed due date PART IV -
